PER CURIAM: *
Brij M. Janmeja (“Janmeja”) appeals the district court’s order granting summary judgment. Janmeja sued his former employer, Louisiana State University at Eunice (“LSU”) and various others associated with LSU, claiming discrimination, retaliation and a hostile work environment in connection with his race, national origin and religion. Janmeja also brought state law claims of intentional infliction of emotional distress, defamation and loss of consortium. Having fully considered the arguments of counsel as advanced in briefs, and having carefully reviewed the record on appeal, we agree with the district court that there is no genuine issue as to any material fact and that the defendants are entitled to a judgment as a matter of law.
The order granting summary judgment, accordingly, is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.